DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on October 27, 2021.  Claims 1-20 are pending in the case.  Claims 1, 10, and 16 are the independent claims.  
This action is non-final.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snibbe et al. (US 20150220249 A1).
With respect to claims 1, 10, and 16, Snibbe teaches a computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to generate a modified video file via a user interface presented on a mobile device including a display by performing a method; a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations to generate a modified video file via a user interface presented on a mobile device including a display (e.g. paragraph 0006, method performed at client device with processors and memory for generating a media item; paragraph 0008, device/system includes processors and memory storing programs for execution by the processors, the programs including instructions for performing operations of described methods; non-transitory computer readable storage medium storing programs/instructions executable by device/processors, to perform described methods), the operations comprising the method; and the method of generating a modified video file via a user interface presented on a mobile video device including a display, comprising: 
displaying media corresponding to a first video file on a display of the mobile video device (e.g. paragraph 0076, Fig. 4H, displaying pre-recorded video 472-a as a live feed on touch screen 406 in response to selection in Fig. 4G; paragraph 0127, selection of pre-existing video clip from video library; paragraph 0128, displaying the one or more video clips (i.e. a selected pre-existing video clip), as a live source; the live source is treated identically to a video feed from a camera of the device; displaying pre-recorded video as a live feed on touch screen as shown in Fig. 4H); 
in response to detecting an initial user input, begin generating a second video file corresponding to the displayed media in the background (e.g. paragraph 0076, Fig. 4H, user interface prompts user to record video clip for media item by tapping anywhere on touch screen; paragraph 0077, recording second video clip from pre-recorded video 472-a in response to detecting contact 478 in Fig. 4H, as shown in Fig. 4I; progress indicator 480 displayed for second video clip being recorded; paragraph 0119, user input to initiate recording of video clip; paragraph 0130, video clip is a first video clip; detecting user input to initiate recording of a second video clip from the video clip displayed in the user interface; user is able to sample from pre-recorded video clips as if the pre-recorded video clip is a live source; as shown in Fig. 4H, detecting contact on touch screen to initiate recording of second video clip for media item from pre-recorded video); 
receiving further user inputs to manipulate the first video file while the media corresponding to the first video file is being displayed on the display (e.g. paragraph 0072, describing Fig. 4D, user interface includes effects region 450 with plurality of audio and/or video effect affordances 452 corresponding to audio/video effects; thick frame surrounding effect affordance 452-a indicates that the effect corresponding to effect affordance 452-a, i.e. no effect, is being applied to the video feed displayed on touch screen; Figs. 4H-I showing similar effects interface displayed with relevant effects selections applied to displayed pre-recorded video as a live feed; paragraph 0081, Fig. 4M, detecting contact 494 on touch screen 406 at location corresponding to effect affordance 452-c; paragraph 0052, Fig. 4N, applying real-time dots video effect corresponding to effect affordance 452-c to the video clip being recorded in response to detecting contact 494 selecting effect affordance 4452-c in Fig. 4M; user interface also includes effect modifier 496 for modifying the dots video effect in real-time; slider that increases the density of dots when slid left-to-right and decreases the density of dots when slid right-to-left; paragraph 0121, user interface includes plurality of audio/video effect affordances; detecting input selecting one of the effect affordances, and in response applying the audio/video effect to the video clip being recorded; user also able to apply, in real-time, overlay text to the video being recorded; paragraph 0122, other inputs after applying selected audio/video effect, such as applying effect modifier modifying the effect applied in real-time; paragraph 0128, displaying the one or more video clips (i.e. a selected pre-existing video clip), as a live source; the live source is treated identically to a video feed from a camera of the device; paragraph 0129, displaying video clip as live source includes animating images with effects; i.e. where a second video is to be recorded from a first selected video clip which is played back and treated as a live source, and the video clip treated as the live source is treated identically to a video feed of a camera, the user may apply effects in real-time to this pre-recorded video clip being treated as a live source, similarly to the process shown in Figs. 4M-N); and 
continuing generating the second video file from the first video file as manipulated by the further user inputs (e.g. paragraph 0052, applying selected effect to video clip being recorded; as shown in Fig. 4O, the representation of the resulting recorded clip with the applied effect 4100 shows that the effect is applied to the recorded clip; paragraph 0121, applying selected effect to video clip being recorded; paragraph 0122, varying parameters associated with audio/video effect applied to the video clip being recorded; paragraph 0128, displaying the one or more video clips (i.e. a selected pre-existing video clip), as a live source; the live source is treated identically to a video feed from a camera of the device; i.e. where the pre-recorded video clip is treated as a live source and is treated identically to a video feed of a camera, and the user applies a video effect to the video as shown in Figs. 4M-N, the selected effect will be applied in real time, as the video clip is playing, to the second video clip being recorded from the pre-existing video clip).
With respect to claims 3 and 12, Snibbe teaches all of the limitations of claims 1 and 10 as previously discussed, and further teaches the method further comprising: 
receiving prior user inputs to define persistent effects before receiving the initial user input (e.g. paragraph 0137, user importing video clips from library and subsequently selecting frame rate to sample the previously recorded video in slow motion; after recording video or sampling previously recorded video, user is able to select reverse-motion feature whereby the video is played back in reverse; before recording video or sampling previously recorded video, user is able to select time-lapse feature whereby run time of the video will be compressed to selected length; before recording video or sampling previously recorded video, user is able to select time-stretch feature whereby run time of the video will be stretched to selected length; i.e. when the previously recorded video is imported from the video library to be displayed in the user interface and used for recording a second video as cited above, and before the recording/sampling is actually performed (and therefore before real-time effects are applied), the user may also provide inputs selecting other effects to be applied, such as frame rate, reverse motion, and time lapse/stretch); and 
generating the second video file from the first video file at least partly based on the inputs defining the persistent effects (e.g. paragraph 0137, user is able to sample the video in reverse-motion for the media item to be generated; other similarly selected features would also be applied to the pre-recorded video which is to be sampled within the user interface as described above; i.e. where the pre-recorded video is imported from the library and the user selects to apply a frame rate, reverse motion, and time lapse/stretch feature before recording/sampling this previously recorded video, the resulting second/sampled video will be generated from the first/pre-recorded video based on the user’s selected effect).
With respect to claims 7 and 17, Snibbe teaches all of the limitations of claims 1 and 16 as previously discussed, and further teaches wherein the user interface comprises a first effects bar partially overlaying the displayed media, the first effects bar including a user-selectable effect (e.g. Fig. 4N, paragraph 0082, effect modifier 496 for modifying dots effect in real time; as shown in Fig. 4N, this effect modifier is displayed as a slider bar overlapping the underlying video, and is selectable by the user to apply the dots effect).
With respect to claims 8 and 18, Snibbe teaches all of the limitations of claims 7 and 17 as previously discussed, and further teaches wherein the user-selectable effect comprises a discrete effect or a range of an effect (e.g. paragraph 0082, slider increases density of dots effect when slid left-to-right and decreases the density of dots effect when slid right-to-left; i.e. the dots effect may be applied over a selectable range of densities).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snibbe in view of Muenster et al. (US 10972682 B1).
With respect to claims 9 and 19, Snibbe teaches all of the limitations of claims 7 and 17 as previously discussed, and further teaches wherein the user interface comprises a second effects bar, the second effects bar including a second user-selectable effect, the first effects bar and the second effects bar being positioned at opposite sides of the displayed media (e.g. Fig. 4N, showing that in addition to effect modifier 496 displayed as a slider bar, the interface includes effects region 450 displayed as a bar including selectable effects, where the effect modifier 496 and effects region 450 are positioned at opposite sides of the displayed video; paragraph 0072, describing effects region 450 as including a plurality of audio/video effect affordances 452 corresponding to audio/video effects, which are selectable by the user to apply the corresponding effect).
Snibbe does not explicitly disclose the second effects bar partially overlaying the displayed media.  However, Muenster teaches the second effects bar partially overlaying the displayed media (e.g. col. 5 lines 34-54, describing Fig. 3; displaying sticker panel 302, which may be translucent to that video can be seen through it; sticker panel 302 includes a library of virtual audio stickers included with video editing tool, which user can apply to video, as shown in Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Snibbe and Muenster in front of him to have modified the teachings of Snibbe (directed to touch-based media creation), to incorporate the teachings of Muenster (directed to adding virtual audio stickers to videos) to include the capability to display the second effects bar (i.e. such as the effects region of Snibbe, and the similar sticker panel of Muenster, both of which provide user-selectable effects which can be applied to displayed video) at least partially overlaying the displayed media/video (i.e. as taught by Muenster).  One of ordinary skill would have been motivated to perform such a modification in order to provide a lightweight video editing tool that is straightforward and quick to user as described in Muenster (col. 4 lines 16-18).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Snibbe in view of Ubillos (US 20100027958 A1).
With respect to claims 4 and 13, Snibbe teaches all of the limitations of claims 1 and 10 as previously discussed.  Snibbe does not explicitly disclose the method further comprising: 
prior to generating the second video file, receiving preview user inputs to manipulate the first video file during the displaying of the media corresponding to the first video file; and 
displaying the media corresponding to the first video file as manipulated by the preview user inputs.
However, Ubillos teaches the method further comprising: 
prior to generating the second video file, receiving preview user inputs to manipulate the first video file during the displaying of the media corresponding to the first video file (e.g. paragraph 0025, Fig. 1C, user selecting video segment 110, selecting effect selector 120; in response displaying preview panel 130; paragraph 0027, previews can be skimmed to preview effect on frames of video segment; paragraph 0028, video segment 110 also skimmed while skimming modified video segment; paragraph 0029, user selects one of the thumbnails in the preview panel 130, representing selection of color scheme and, in response, the color scheme is applied to the video segment 110; see also Fig. 5, receiving input to apply attributes to video segment 505, generating multiple modified video segments associated with attributes 510, providing multiple modified video segments to output 515, and receiving selection of modified video segment associated with first attribute 520, all of which occur prior to the generating of the first video segment by applying the first attribute to the video segment in 525); and 
displaying the media corresponding to the first video file as manipulated by the preview user inputs (e.g. paragraph 0025, displaying preview panel 130, which displays multiple thumbnails displaying modified video segment having one of multiple available color schemes applied; paragraph 0026, placing cursor over thumbnail in preview panel, applying color scheme associated with thumbnail 135 to video segment 110; every time the cursor is positioned over a different thumbnail in the preview panel 130, the associated color scheme is applied to the video segment 110, enabling simultaneous previewing of effects of applying multiple color schemes to raw content of video segment; paragraph 0027, each modified video segment displayed in preview panel 130 can be skimmed to preview the effect of the color scheme; paragraph 0029, user interface can also include a view pane to view effects of applying different color schemes to content of video segment 110).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Snibbe and Ubillos in front of him to have modified the teachings of Snibbe (directed to touch-based media creation), to incorporate the teachings of Ubillos (directed to previewing effects applicable to digital media content) to include the capability to display the second effects bar (i.e. such as the effects region of Snibbe, and the similar sticker panel of Muenster, both of which provide user-selectable effects which can be applied to displayed video) at least partially overlaying the displayed media/video (i.e. as taught by Muenster).  One of ordinary skill would have been motivated to perform such a modification in order to enable a user to view a result of applying multiple effects to the same content, negating the need for the user to apply one effect at a time to the content, decreasing the time that the user needs to generate multiple previews, and enhancing user experience as described in Ubillos (paragraph 0012).
Claims 2, 5, 6, 11, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Snibbe in view of Snibbe et al. (US 20160173960 A1) (hereinafter “Snibbe II”).
With respect to claims 5, 14, and 20, Snibbe teaches all of the limitations of claims 1, 10, and 16 as previously discussed, and further teaches the method further comprising: 
displaying second media corresponding to a video file on the display of the mobile video device (e.g. paragraph 0076, Fig. 4H, displaying pre-recorded video 472-a as a live feed on touch screen 406 in response to selection in Fig. 4G; paragraph 0127, selection of pre-existing video clip from video library; paragraph 0128, displaying the one or more video clips (i.e. a selected pre-existing video clip), as a live source; the live source is treated identically to a video feed from a camera of the device; displaying pre-recorded video as a live feed on touch screen as shown in Fig. 4H; paragraph 0079, describing Fig. 4K, displaying live feed on touch screen, prompting user to record video clip; i.e. after generating the first video clip, the user may continue to generate additional video clips, also while displaying the corresponding video/media on the display, such as by selecting another pre-existing video clip from the library, or by recording a video using a camera);
in response to receiving a second initial user input, begin generating a third video file corresponding to the displayed second media in the background (e.g. paragraph 0076, Fig. 4H, user interface prompts user to record video clip for media item by tapping anywhere on touch screen; paragraph 0077, recording second video clip from pre-recorded video 472-a in response to detecting contact 478 in Fig. 4H, as shown in Fig. 4I; progress indicator 480 displayed for second video clip being recorded; paragraph 0119, user input to initiate recording of video clip; paragraph 0130, video clip is a first video clip; detecting user input to initiate recording of a second video clip from the video clip displayed in the user interface; user is able to sample from pre-recorded video clips as if the pre-recorded video clip is a live source; as shown in Fig. 4H, detecting contact on touch screen to initiate recording of second video clip for media item from pre-recorded video; paragraph 0079-0080, describing Fig. 4K, user interface prompting user of device to record video clip by tapping anywhere on screen; detecting contact 488; paragraph 0081, Fig. 4M, recording third video clip in response to detecting contact 490 in Fig. 4L; i.e. while displaying additional media on the screen, such as another pre-existing video clip selected from the library or video displayed from a camera, the user may provide an input, and the device begins recording/generating another video clip in response); 
receiving second further user inputs to manipulate the video file while the media corresponding to the video file is being displayed (e.g. paragraph 0072, describing Fig. 4D, user interface includes effects region 450 with plurality of audio and/or video effect affordances 452 corresponding to audio/video effects; thick frame surrounding effect affordance 452-a indicates that the effect corresponding to effect affordance 452-a, i.e. no effect, is being applied to the video feed displayed on touch screen; Figs. 4H-I showing similar effects interface displayed with relevant effects selections applied to displayed pre-recorded video as a live feed; paragraph 0081, Fig. 4M, detecting contact 494 on touch screen 406 at location corresponding to effect affordance 452-c; paragraph 0052, Fig. 4N, applying real-time dots video effect corresponding to effect affordance 452-c to the video clip being recorded in response to detecting contact 494 selecting effect affordance 4452-c in Fig. 4M; user interface also includes effect modifier 496 for modifying the dots video effect in real-time; slider that increases the density of dots when slid left-to-right and decreases the density of dots when slid right-to-left; paragraph 0121, user interface includes plurality of audio/video effect affordances; detecting input selecting one of the effect affordances, and in response applying the audio/video effect to the video clip being recorded; user also able to apply, in real-time, overlay text to the video being recorded; paragraph 0122, other inputs after applying selected audio/video effect, such as applying effect modifier modifying the effect applied in real-time; paragraph 0128, displaying the one or more video clips (i.e. a selected pre-existing video clip), as a live source; the live source is treated identically to a video feed from a camera of the device; paragraph 0129, displaying video clip as live source includes animating images with effects; i.e. where a third video is to be recorded, such as from a selected pre-existing video clip which is played back and treated as a live source and treated identically to a video feed of a camera, or a video clip recorded by the camera of the device, the user may apply effects in real-time to this video clip as it is being recorded/generated (whether from a pre-existing video clip selected from a library or from live video recorded by a camera), as shown in Figs. 4M-N); and 
continuing generating the third video file from the video file as manipulated by the second further user inputs (e.g. paragraph 0052, applying selected effect to video clip being recorded; as shown in Fig. 4O, the representation of the resulting recorded clip with the applied effect 4100 shows that the effect is applied to the recorded clip; paragraph 0121, applying selected effect to video clip being recorded; paragraph 0122, varying parameters associated with audio/video effect applied to the video clip being recorded; paragraph 0128, displaying the one or more video clips (i.e. a selected pre-existing video clip), as a live source; the live source is treated identically to a video feed from a camera of the device; i.e. where the pre-recorded video clip is treated as a live source and is treated identically to a video feed of a camera, or the video is being actively generated from the video feed of the camera, and the user applies a video effect to the video as shown in Figs. 4M-N, the selected effect will be applied in real time, as the video clip is playing, to the third video clip being recorded from the pre-existing video clip or live feed of the camera).
Snibbe does not explicitly disclose that the second media corresponds to the second video file, that the manipulated video file is the second video file, that the media corresponding to the second video file is displayed, or that the third video file is generated from the second video file.  However, Snibbe II teaches that the second media corresponds to the second video file, that the manipulated video file is the second video file, that the media corresponding to the second video file is displayed, and that the third video file is generated from the second video file (e.g. paragraph 0007, modifying pre-existing media item; modified media item is a modified version of root media item; selecting node in media item family tree, displaying user interface for editing media item corresponding to selected node; Fig. 4F, described in paragraph 0091, showing that a modified version of a root media item 470-a may be created as a first-level child of the root media item, such as media items 470-b, 470-c, and modified versions of these modified/child media items may further provide a basis for additional modified/child media items, such as items 470-d, e, f, and g; compare Fig. 4I to Fig. 4F, in which new child media item 470-m is generated based on modified media item 470-g, as described in paragraphs 0094-0096, user selecting node 470-g in Fig. 4F, entering remix mode in which corresponding media item is displayed; while in remix mode, user is able to apply different audio/video effects, etc; selecting to publish the modified media item, displaying updated family tree user interface including node 470-m indicating currently selected node that corresponds to modified media item created from the media item corresponding to another node 470-g; i.e. where a user creates a first modified media item based on a first media item by applying manipulations/effects to the first media item while it is displayed, the user may subsequently create a second modified media item based on the first modified media item utilizing the same process of applying manipulations/effects to the first modified media item while it is displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Snibbe and Snibbe II in front of him to have modified the teachings of Snibbe (directed to touch-based media creation), to incorporate the teachings of Snibbe II (directed to generating audiovisual media items) to include the capability to, after generating the second media item based on manipulations of the first media item (as taught by Snibbe), allow the user to select the second media item for display on the screen and, while displaying the second media item on the screen apply the same process to the second media item, generating a third media item based on manipulations of the second media item (as taught by Snibbe II).  One of ordinary skill would have been motivated to perform such a modification in order to solve problems associated with prior art methods, which are clumsy or ill-suited to future improvements in provisioning media content as described in Snibbe II (paragraph 0004).
With respect to claims 2 and 11, Snibbe teaches all of the limitations of claims 1 and 10 as previously discussed.  Snibbe does not explicitly disclose wherein the user interface includes a video version stack including information on the first video file, the second video file, and any other versions of the first video file or the second video file.  However, Snibbe II teaches wherein the user interface includes a video version stack including information on the first video file, the second video file, and any other versions of the first video file or the second video file (e.g. paragraph 0091, Fig. 4F, displaying family tree user interface associated with media item; family tree user interface includes family tree 468 associated with respective media item, including genesis node 470-a corresponding to root media item (original media item) for the family tree and a plurality of leaf nodes 470-b—470-l corresponding to media items that are modified versions of the root media item; user is able to view/modify characteristics associated with any of the nodes in the family tree; i.e. where a family tree user interface displaying a plurality of related media items, such as a root/parent/genesis media item and one or more child media items which are modified versions of the root media item, and including information on each media item, is analogous to a video version stack including information on a first video file and a second video file generated by modifying the first video file).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Snibbe and Snibbe II in front of him to have modified the teachings of Snibbe (directed to touch-based media creation), to incorporate the teachings of Snibbe II (directed to generating audiovisual media items) to include the capability to display a vertically-oriented family tree of media items illustrating an original version of a video and subsequently created modified versions of the video, which includes information on the different video versions.  One of ordinary skill would have been motivated to perform such a modification in order to solve problems associated with prior art methods, which are clumsy or ill-suited to future improvements in provisioning media content as described in Snibbe II (paragraph 0004).
With respect to claims 6 and 15, Snibbe in view of Snibbe II teaches all of the limitations of claims 5 and 14 as previously discussed, and Snibbe II further teaches wherein the user interface includes a video version stack including information on the first video file, the second video file, and the third video file (e.g. paragraph 0091, Fig. 4F, displaying family tree user interface associated with media item; family tree user interface includes family tree 468 associated with respective media item, including genesis node 470-a corresponding to root media item (original media item) for the family tree and a plurality of leaf nodes 470-b—470-l corresponding to media items that are modified versions of the root media item; user is able to view/modify characteristics associated with any of the nodes in the family tree; i.e. where a family tree user interface displaying a plurality of related media items, such as a root/parent/genesis media item and one or more child media items which are modified versions of the root media item, and including information on each media item, is analogous to a video version stack including information on a first video file, a second video file generated by modifying the first video file, a third video file, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Snibbe and Snibbe II in front of him to have modified the teachings of Snibbe (directed to touch-based media creation), to incorporate the teachings of Snibbe II (directed to generating audiovisual media items) to include the capability to display a vertically-oriented family tree of media items illustrating an original version of a video and subsequently created modified versions of the video, which includes information on the different video versions.  One of ordinary skill would have been motivated to perform such a modification in order to solve problems associated with prior art methods, which are clumsy or ill-suited to future improvements in provisioning media content as described in Snibbe II (paragraph 0004).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bredow et al. (US 20150310896 A1) teaches displaying menus for manipulating a displayed media item on opposite sides of the media item, noting that such a presentation allows for convenient operation with both thumbs (e.g. paragraph 0062, describing Fig. 7).
Wrzesinski (US 20180053531 A1) teaches a system for playing and editing a video file in real time, triggering manipulations and effects on the video file using a graphical user interface (abstract; see user interface in Fig. 3 for applying effects to the displayed video).
Plom et al. (US 11165729 B1) teaches generating reaction videos to existing videos while playing the existing video, including applying effects to the existing video during playback and recording of the reaction video (e.g. col. 6 lines 10-20; col. 7 lines 14-30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179